Title: From Thomas Jefferson to George Jefferson, [10] May 1802
From: Jefferson, Thomas
To: Jefferson, George


            Dear SirMonticello May [10] 1802.
            I arrived here the day before yesterday on a visit of one fortnight [only and am] in hourly hope of seeing my groceries [arrive] from mr Barnes as well as a quarter cask of wine from Robertson [and Brown] of Norfolk. I have never heard yet from Bedford [whether my tobacco is] down or not. on my departure from Washington I [desired] mr Barnes to remit you 300. dollars on my account. accept assurances of my affectionate esteem.
            Th: Jefferson
          